Hughes, J.
Appellant here contends that because the original award of the commission was based upon a “stipulation” and not a compromise, sec. 102.16 (1), Stats., applies and she is entitled to make application for additional compensation at any time before the six-year statute of limitations bars such action.
It appears that the trial court correctly held that her application to the commission after the original order of June 27, 1945, to make a further award based upon her method of calculation was such an application for additional compensation as is contemplated by sec. 102.16 (1), Stats., and that the order of February 11, 1946, was in effect an order denying such further application, which she had the duty of having reviewed within twenty days.
The trial court’s conclusion that this action was barred by failure to proceed in due time was correct.
By the Court. — Judgment affirmed.
Broadfoot, J., took no part.